Citation Nr: 1528308	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  14-05 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder.  

2.  Entitlement to service connection for migraine headaches, to include as secondary to an acquired psychiatric disorder.  


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

M. Taylor, Counsel 



INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a February 2011 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to service connection for posttraumatic stress disorder (PTSD) has been recharacterized as one of entitlement to service connection for an acquired psychiatric disorder to comport with the evidence and Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

The issue of entitlement to a total disability rating based upon individual unemployability (TDIU) due exclusively to service-connected disabilities has been raised by the record in a March 2010 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this claim and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for migraine headaches being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, an acquired psychiatric disorder, to include PTSD and major depressive disorder, was incurred in active service.  



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, have been met.  38 U.S.C.A. §§ 1101, 1131, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDING AND CONCLUSION
Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's service connection claim for an acquired psychiatric disorder, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to this claim.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran seeks service connection for an acquired psychiatric disorder.  He asserts that an acquired psychiatric disorder, to include PTSD. is related to stressful experiences during service.

To establish service connection for PTSD, a claimant must present (1) evidence of a current diagnosis of PTSD; (2) evidence of an in-service stressor, with credible supporting evidence that the claimed in-service stressor occurred; and (3) evidence of a causal nexus between the current symptomatology and the in-service stressor.  38 C.F.R. § 3.304(f) (2014).

If the evidence establishes that the Veteran engaged in combat with the enemy and his claimed stressor is related to combat, the Veteran's lay testimony alone generally is sufficient to establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f)(2).  The Federal Circuit has held that "PTSD is not the type of medical condition that lay evidence . . . is competent and sufficient to identify."  Young v. McDonald, 766 F.3d 1348, 1353 (Fed. Cir. 2014).

The Board notes that, although the record reflects the RO's August 2010 Finding of Unavailability for complete service treatment records, the February 2011 rating decision also reflects that the RO has conceded the Veteran's reported personal assault based on service personnel records.  

In addition to the in-service personal assault, the Veteran has reported having engaged in hand-to hand combat as a member of the Special Reaction Team in support of the Cuban Refugee Resettlement Program while providing riot patrol in a high risk section of the compound at Fort Chaffee, Arkansas.  Lending credibility to his assertion are copies of February 1981 letters of recognition and appreciation, to include from a Law Enforcement Commander and Colonel, reflecting the Veteran was indeed a member of the Special Reaction Team, 4th Military Police Company on TDY (temporary duty) to Fort Chaffee, Arkansas.  The letters commend him for excellence in providing riot control.  The letter of recognition also states, "You are also recognized for your ability to cope with stress of long dedicated hours and the agony of waiting for the potential threat to become a realization."  

Further supporting the Veteran's claim are VA treatment records in 2010 reflecting a history of in-service trauma and diagnoses of PTSD and major depressive disorder.  In an April 2014 report, the Veteran's private psychologist specifically determined that the Veteran's PTSD and depression were related to the in-service trauma.  

Although the January 2011 VA examiner opined that it was less likely than not that the Veteran's psychiatric disorder was permanently aggravated by in-service stressful experiences, the opinion requested in September 2010 was one for direct service connection.  Although the VA examination report indicates the Veteran may have had a psychiatric disorder prior to service, the November 1979 service entrance examination report shows psychiatric evaluation was normal and on the accompanying medical history he specifically denied having or having had frequent trouble sleeping, depression or excessive worry, and nervous trouble of any sort.  The Veteran specifically has denied having a psychiatric disorder prior to service.  In an April 2014 statement, D. R. noted having been friends with the Veteran since high school, having served alongside the Veteran, and having observed the Veteran's downward spiral ever since service.  

The Board affords significant probative value to the April 2014 opinion relating the Veteran's psychiatric disorder, to include PTSD and depression, and symptoms of which were not able to be distinguished, to stressful experiences during service.  This opinion was fully supported.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (finding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

The evidence is at least in equipoise as to whether an acquired psychiatric disorder is related to active service.  In summary, and after resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder, is granted.  


REMAND

The Veteran seeks service connection for migraine headaches as a result of fall during service.  In the alternative, he asserts that migraine headaches are secondary to his acquired psychiatric disorder.  The Board notes that it granted service connection for an acquired psychiatric disorder in this decision.  Having reviewed the record evidence, the Board also finds that further development is necessary before the underlying service connection claim for migraine headaches can be adjudicated.  

Initially, the record reflects the RO's August 2010 Finding of Unavailability for complete service treatment records.  The Veteran is competent to report falling and hitting his head during service.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

In March 2010, the Veteran stated that on November 7, 1980, during a jungle warfare training course in Fort Sherman, Panama, he fell approximately 10 feet from a cliff, landing on the back of his head, resulting in a loss of consciousness for 15 to 30 seconds.  

The Board notes that service personnel records (DA FORM 2-1, Section II) reflect completion of a 3-week Jungle Warfare Training at Fort Sherman.  A certificate of completion submitted by the Veteran reflects that this training was completed on November 7, 1980.  

The Veteran's March 2010 statement reflects his report of having been sent to the infirmary after the fall, and, after having been given some aspirin, returning to training.  In an August 2010 statement, however, he related having been sent to the base hospital after the fall, admitted to the hospital overnight, and being released the following day.  The Veteran maintains that he has had migraine headaches ever since the in-service fall.  

Although the March 2010 statement notes no x-ray examination of his head was conducted after the fall, in view of his August 2010 report of having had several x-ray examinations of his head during the hospital stay, on remand, VA must make a request for inpatient hospital records.  

The Board notes that a March 2010 VA treatment record reflects a history of chronic daily headaches since he fell and struck his head on the ground during jungle training in service.  Although the assessment was chronic daily headaches, status post traumatic brain injury (TBI), an April 2014 private opinion indicates that the Veteran does have a diagnosed TBI.  Although the April 2014 private opinion notes headaches since his "stateside return," the March 2010 VA treatment records note onset of headaches in 1985.  The evidence is not completely adequate for a determination.  As such, the Veteran should be afforded a VA examination with respect to the nature and etiology of his migraines/headaches.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The AOJ also should attempt to obtain the Veteran's updated VA and private treatment records.

Accordingly, the case is REMANDED for the following action:

1.  Contact the appropriate Federal records repository, to include the National Personnel Records Center in St. Louis, Missouri (NPRC), and request all records of the Veteran's inpatient hospitalization at Fort Sherman Army Hospital, Panama, from October 1, 1980, through November 30, 1980, via PIES code C01.  If these records have been retired, please request them from records storage.  A copy of any request(s) for these records, and any reply, to include a negative reply or any records obtained, must be included in the claims file.

2.  Contact the Veteran and/or his attorney and ask him to identify all VA and non-VA clinicians who have treated him for migraine headaches since his service separation.  Obtain all VA treatment records which have not been obtained already.  Once signed releases are received from the Veteran, obtain all private treatment records which have not been obtained already.  A copy of any records obtained, to include a negative reply, should be included in the claims file.

3.  Thereafter, schedule the Veteran for a VA examination migraine/headache examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.  The examiner is to conduct all indicated tests.  The Veteran should be asked to provide a complete medical history, if possible.

Based on a review of the claims file and the results of the Veteran's physical examination, and the Veteran's statements regarding the development and treatment of his claimed disorder, the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that migraines and/or headaches are related to his active service.  

If not, then the examiner must address the following questions:

A.  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's migraine headaches are proximately due to or the result of his service-connected PTSD and major depression? 

B.  Is it at least as likely as not (a 50 percent or higher degree of probability) that the Veteran's migraine headaches are aggravated by his service-connected PTSD and major depression?

If it is found that the migraines and/or headaches are aggravated by the service-connected psychiatric disorder, the examiner should identify the baseline level of severity prior to the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity. 

If some of the increase in severity is due to natural progress of the migraines and/or headaches, the examiner should identify the degree of increase in severity due to natural progression.

The examiner is asked to consider the findings and conclusions reached in the April 2014 private opinion and March 2010 VA treatment records with respect to a TBI.  

The examination report must include a complete rationale for all opinions expressed. 

4.  The Veteran should be given adequate notice of the requested examination which includes advising him of the consequences of his failure to report to the examination.  If he fails to report to the examination, then this fact should be noted in the claims file and a copy of the scheduling of examination notification or refusal to report notice, whichever is applicable, should be obtained by the RO and associated with the claims file.

5.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


